Citation Nr: 0021045	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  93-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May to August 1979, 
from November 1990 to May 1991, and from September 1991 to 
March 1992.

This appeal arose from a September 1994 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the claim of entitlement to 
service connection for PTSD.  

In September 1998, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for PTSD.  The Board 
also denied claims of entitlement to service connection for 
migraine headaches, and a rash; as well as entitlement to an 
increased evaluation for residuals of a right ankle sprain.  
A 20 percent evaluation was assigned for mechanical low back 
pain.  The issue of entitlement to service connection for 
aching joints due to an undiagnosed illness was the subject 
of a remand.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).   In 
September 1999, the Court granted a joint motion, and 
remanded only the issue of entitlement to service connection 
for PTSD.  

While the veteran's appeal was being presented to the Court, 
the RO conducted development on the issue of entitlement to 
service connection for aching joints due to an undiagnosed 
illness in accordance with the Board's September 1998 remand.  
Unfortunately, it does not appear that the RO has had an 
opportunity to complete their development or readjudicate the 
claim for service connection for aching joints.  Accordingly, 
this matter is referred to the RO for appropriate action.


REMAND

As previously noted by the Board in September 1998, the claim 
of entitlement to service connection for PTSD is well 
grounded.  This finding is not disputed by any party.  38 
U.S.C.A. § 5107 (West 1991).

In the Joint Motion for Remand adopted by the Court, the 
parties agreed that the RO failed to attempt to secure more 
specific information from the veteran concerning the 
stressors presented in support of his claim of entitlement to 
service connection for PTSD.  For example, the parties to the 
joint motion concluded that the RO did not ask the veteran to 
provide additional information concerning plane and 
helicopter crashes that he purportedly witnessed.  Moreover, 
the parties to the joint motion for remand concluded that the 
RO failed to seek additional information concerning any scud 
attack while stationed in the Gulf.  As the United States 
Court of Veterans Appeals is the national "statutory court 
of review" of decisions pertaining to veterans' benefits by 
the Department of Veterans Affairs, VA is bound by the 
Court's Order, and this case must be remanded for appropriate 
action.  Tobler v. Derwinski, 2 Vet. App. 8 (1991).

Therefore, this case is REMANDED for the following action:

1.  The RO should again request that the 
veteran provide additional detail 
concerning each and every claimed 
in-service stressor.  In particular, the 
veteran must provide

a) The date, time and place of the 
purported helicopter crash he claims 
to have witnessed.

b) The names, ranks and units of 
assignment of any personnel he knew 
who were killed or injured in the 
purported helicopter crash.

c) His geographic location at the 
time of the crash, and its relation 
to the crash site. 

d) The date, time and place of the 
purported airplane crash he claims 
to have witnessed. 

e) The names, ranks, and units of 
assignment of any personnel he knew 
who were killed or injured in the 
purported airplane crash. 

f) His geographic location at the 
time of the crash, and its relation 
to the crash site.

g) The date, time and place of each 
and every purported scud attack.

h) The veteran's position at the 
time of each and every purported 
scud attack (for example, "On 
February 24, 1991, I was located at 
Kobar (Khobar) Towers with my unit, 
the 1486th Transportation Company.  
At the time of this particular 
attack an enemy scud missile fell 
xxx meters away from my position at 
"point Y."  )

i) The names, ranks, and units of 
assignment of any personnel he knew 
who were killed or injured in any 
purported scud attack.  

j) The veteran must further describe 
his personal involvement in any scud 
attack.  (i.e. Did he witness 
remains of wounded, etc.  If so, 
when, where, and what were the names 
of the victims, etc.)

k)  The veteran should identify the 
geographical location of log bases 
Charlie, and Echo.

l) The geographical location in 
Kuwait where he witnessed mass 
graves being filled with bodies 
dumped by bulldozers should be 
identified.  The date this event was 
witnessed should also be provided.

The veteran is hereby informed that the 
Court has held that asking the veteran to 
provide underlying facts, i.e., the names 
of individuals involved, the dates and 
the places where the claimed events 
occurred does not constitute either an 
impossible or onerous burden.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, he is further hereby informed 
that his failure to respond, or his 
failure to provide the requested 
information may make it impossible to 
obtain the necessary information to 
verify the claimed stressors.

2.  If additional information is 
developed, the RO should forward that 
information, along with the veteran's 
complete DA Form 20, and any other 
pertinent records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The RO should request any 
additional supportive evidence of the 
claimed in-service stressors based on 
newly submitted information.  All logical 
follow up development, including that 
suggested by the USACRUR, must be 
conducted.  Any response received from 
USACRUR must be associated with the 
claims file.  This development must be 
completed even if the appellant provides 
only a partial response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


